Title: To Thomas Jefferson from Thomas Claxton, 16 March 1807
From: Claxton, Thomas
To: Jefferson, Thomas


                        
                            Honord Sir
                            
                            
                                on or before 16 Mch 1807
                            
                        
                        Mr Latrobe has mentioned to me the necessity of very shortly moving the furniture from the late chamber of
                            the Ho. of Rep.—as this will be attended with some expence; and will naturally fall in the furnishing department, I shall
                            as soon as you may be pleased to furnish me with a written authority, proceed in the business as far as may be necessary
                            at this time—I find, Sir, that the furniture which is now on hand, is worth about five thousand dollars—and that the
                            principal part of what will be wanting, will consist of carpeting, and hangings for the windows—
                  With the greatest respect
                            and esteem I have the honor to be Sir Your Hble Servant
                        
                            Thos Claxton
                            
                        
                    